LawreNoe, Judge:
When the appeals for a reappraisement enumerated in the schedule attached to and made part of this decision were called for hearing, plaintiffs offered no testimony and submitted the cases upon the records.
An examination thereof discloses no reason for disturbing the presumptively correct values of the merchandise found by the appraiser.
I, therefore, find and hold the proper dutiable values of the merchandise covered by said appeals to be the values found by the appraiser.
Judgment will be entered accordingly.